Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
INCORPORATION BY REFERENCE
This application incorporates by reference U.S. Design Patent Application No. 29/689,053, filed April 26, 2019. All the material from the U.S. Design Patent Application which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without specific amendment, it is understood that any material in the U.S. Design Patent Application which is not present in this application forms no part of the claimed design.

35 U.S.C. 101 - STATUTORY DOUBLE PATENTING
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim of the Adjustable Shelf is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim of the Adjustable Shelf of prior U.S. Patent No. D898489. This is a statutory double patenting rejection.

EXAMINER’S CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLEY A DONNELLY whose telephone number is (571)272-4649.  The examiner can normally be reached between 8:00 am and 4:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached at 571-272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Kelley A Donnelly/
Primary Examiner, Art Unit 2913
3/16/2022